UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

me an i te x
UNITED STATES OF AMERICA, :
: Nos. 11 Cr. 755 (JFK)
-against~ : 19 Civ. 6964 (JFK)
JESUS HILARTIO-BELLO, : ORDER
Defendant. :
een a ee xX

JOHN F. KEENAN, United States District Judge:
On June 27, 2016, Defendant Jesus Hilario-Bello’s counsel
filed a motion to vacate Defendant's conviction pursuant to

Johnson v. United States, 135 8S. Ct. 2551 (2015). (11 Cr. 755

 

(JFK), ECF No. 362.) On February 2, 2018, the Court stayed
Defendant’s motion under Chief Judge McMahon’s June 8, 2016
Standing Order regarding habeas corpus petitions asserting
claims under Johnson. (BCE No. 386.) On July 24, 2019,
Defendant filed a pro se motion to vacate his conviction (“the
2019 Motion”) (ECF No. 412), to which the Court ordered the
Government to respond by October 15, 2019 (ECF No. 416}.

On October 10, 2019, the Government wrote the Court, with
the consent of Defendant’s counsel, to request additional time
to file any papers. (ECE No. 420.) The Government’s letter
stated: “Defense counsel has asked the Government not to respond
to the 2019 Motion until defense counsel has had an opportunity
to confer with his client.” (id.) That same day, the Court

granted the Government’s request and (1) ordered defense counsel
to file any amended papers by December 9, 2019, and (2) ordered
the Government to respond to the 2019 Motion no later than 30
days from the date any additional papers are filed by Defendant.
{ECF No. 421.)

On October 28, 2019, Defendant filed a pro se motion for a
status update regarding why the Government had not filed its
response to the 2019 Motion. (ECF No. 422.) On October 30,
2019, the Court denied Defendant’s request for a status update
and ordered Defendant’s counsel to confer with Defendant by
November 6, 2019, or inform the Court by letter stating the
reasons why he was unable to do so. {ECF No. 423.) The Court
mailed copies of its October 10, 2019, and October 30, 2019
Orders to Defendant. (ECF No. 424.)

On November 27, 2019, Defendant filed a second pro se
motion for a status update. as Civ. 6964 {JFK), ECF No. 9.)
Defendant's second motion for a status update, which is dated
November 12, 2019, includes numerous assertions regarding
Defendant’s counsel, including a request by Defendant to
terminate defense counsel from representing Defendant in this
action and to allow Defendant to proceed pro se. (id.)

Accordingly, Defendant’s counsel is ORDERED to file a
letter with the Court providing an update regarding (1) the
status of defense counsei’s representation of Defendant, and (2)

the status of any amended papers that defense counsel intends to

 
file on Defendant's behalf. Defense counsel’s letter update
must be filed no later than 5:00 p.m. on Friday, December 6,
2019, with a copy placed in the mail to Defendant on the same
day the letter update is filed.
SO ORDERED.
Dated: New York, New York .
December 3, 2019 “f Koonce
John F. Keenan
United States District Judge

 
